



COURT OF APPEAL FOR ONTARIO

CITATION: 1445369 Ontario Inc. v. Bandkohal, 2014 ONCA 346

DATE: 20140501

DOCKET: C57659

Goudge, Cronk and Strathy JJ.A.

BETWEEN

1445369 Ontario Inc. and Dr. Raza Khan

Plaintiffs (Respondents)

and

Hanan Bandkohal also known as Hana Bandkohal

Defendant (Appellant)

AND BETWEEN

Hanan Bandkohal

Plaintiff to the Counterclaim

and

Dr. Raza Khan Medicine Professional Corporation
    and Raza Muhammed Khan and 1445369 Ontario Inc.

Defendants to the Counterclaim

B. Yellin, for the appellant

P. Amey, for the respondents

Heard and released orally: April 14, 2014

On appeal from the judgment of Justice
Theresa
Maddalena of the Superior Court of Justice,
    dated August 26, 2013.

ENDORSEMENT

[1]

The appellant raises three issues.  The first relates to the assignment
    obligation.  In our view, the motion judges findings of fact recited at
    paragraph 36 of the respondents factum were amply justified on this record. 
    They fully support the finding of waiver of the assignment obligation and the
    appellant has not shown any error in respect of it.

[2]

The second issue relates to the indemnity obligation.  The appellant was
    fully aware that her indemnity was being given with a clear understanding of
    its purpose and intent.  The motion judge was therefore justified in giving it
    the legal effect that she did.

[3]

Finally, the appellant challenges the costs order below.  In our view,
    there is no basis to interfere with the motion judges exercise of discretion
    in fixing quantum.  She adequately discounted for services relating to the
    counterclaim.  However, as the respondents concede, one of the bills, the
    account of December 31, 2010, appears to include services not related to this
    litigation at all.  We would therefore grant leave to appeal costs and order
    that the costs awarded below be reduced by $2,000 to reflect this.

[4]

With this exception, the appeal is dismissed.  Costs to the respondents
    fixed at $11,621.71, inclusive of disbursements and applicable taxes.

S.T. Goudge J.A.

E.A. Cronk J.A.

G.R. Strathy J.A.


